Exhibit 10.16

BASE SALARIES FOR NAMED EXECUTIVE OFFICERS

OF

C&F FINANCIAL CORPORATION

The following are the base salaries (on an annual basis) in effect as of
January 1, 2009 of the named executive officers of C&F Financial Corporation:

 

Larry G. Dillon
Chairman, President and Chief Executive Officer

   $ 248,000

Thomas F. Cherry
Executive Vice President, Chief Financial Officer and Secretary

   $ 200,000

Bryan E. McKernon
President and Chief Executive Officer of C&F Mortgage Corporation

   $ 195,000